Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Apr. 11, 2022 are acknowledged and have been fully considered.  Claims 1-14 and 16-20 are now pending.  Claim 15 is cancelled; claims 1 is amended; claim 13 is withdrawn.  Claims 1-12, 14, and 16-20 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 1-12, 14, and 16-20 under 35 U.S.C. 103(a) over KLEINWAECHTER, LITTAU, and optionally SCOTT is withdrawn in light of the claim amendments.

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The recitation "at least on TRP sensor" in claim 1 is indefinite.  It is unclear what is meant/encompassed by a "TRP sensor".  This term is not described or mentioned at all in the specification.  For the purposes of this Office Action, this term will be construed as a "TRP receptor" pending applicants' clarification of this issue.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-12, 14, and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over KLEINWAECHTER (US 2006/0029628; Pub. Feb. 9, 2006) in view of KLEINWAECHTER II (US 2005/0238701; Pub. Oct. 27, 2005), SHANNON (US 2007/0137812; Pub. Jun. 21, 2007); LITTAU (US 2006/0204466; Pub. Sep. 14, 2006) and optionally SCOTT (US 2009/0081153; Pub. Mar. 26, 2009).  
Kleinwaechter discloses fibrous tissue products for skin contact such as bathroom tissue, toilet tissue, etc., said tissue products comprising a cooling composition (e.g., as a lotion on said tissue products) (title; abstract; [0002]).  Kleinwaechter teaches that cooling compositions comprising menthol and camphor are known, but that these well-known coolant sensates have been found to cause many users an olfactory dislike, which has prevented widespread usage/acceptance of these sensates.  Additionally, menthol and camphor may also cause irritations at high dosages ([0011]).  Accordingly, there is a need to provide fibrous tissues that relieve discomfort without these compounds, that still maintain absorbency, strength, and softness ([0012]-[0013]).  Kleinwaechter specifically claims the exclusion of menthol and camphor (claim 2).  Kleinwaechter teaches 2-Isopropyl-N,2,3-trimethylbutyramide (i.e., the TRPM8 receptor triggering agent, N,2,3-trimethyl-2-isopropylbutanamide, of instant claim 4), commercially available under the trade name WS-23, as a suitable cooling sensate for the invention which causes decongestive sensation benefits ([0015], [0031], [0042]-[0043], [0045]; claim 7, 17).  
Kleinwaechter does not appear to teach a TRP receptor blocking agent.  
However, Littau discloses antimicrobial compositions for topical application to human skin, said compositions having skin health benefits (title; abstract).  The compositions may be a topical lotion (Table 5).  Littau teaches that the compositions comprise apritone (which is taught as part of a small group of preferred terpenoids), and teaches that apritone performs perform dual functions of increasing the efficacy of the antimicrobial components and preservatives while providing skin health benefits such as anti-irritancy and skin repair ([0041]-[0042]; claim 5).  
Likewise, Scott discloses antimicrobial compositions that may be in the form of lotions for topical application to the skin to reduce growth of a wide variety of microbes (e.g., bacteria, viruses, and fungi) (title; abstract; [0027]-[0030], [0065]).  The compositions comprise a (sesqui)terpenoid such as apritone, which can be derived from natural sources, and which enhances the antimicrobial effect ([0023], [0055]-[0056], [0099]; claims 11, 15).  Note that apritone is a TRPA1 and TRPV1 receptor blocker according to pars. [0122]-[0123] of the instant application.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a known skin benefit agent in the fibrous tissue compositions of Kleinwaechter to provide an improved lotion-containing tissue product.  One would have been motivated to do so since apritone is known to increase the efficacy of the antimicrobial components and preservatives while providing skin health benefits such as anti-irritancy and skin repair.  Thus, by including apritone, one would expect to obtain a lotion-containing tissue product having anti-irritancy and skin repair properties.  Further, if an artisan wished to include antimicrobials in the lotion, one would have additional motivation to add apritone, with the expectation that it would increase the efficacy of antimicrobial compounds.  
Kleinwaechter does not appear to teach applying the compositions to the tissue products in different regions.  However, this feature is well-known in this art and would have been obvious to anyone of skill in this art.  
For example Kleinwaechter II discloses fibrous structures comprising a transferable agent (title; abstract).  These structures are sanitary tissue products including toilet tissue, facial tissue, etc. ([0008], [0024]).  Kleinwaechter II teaches the fibrous tissue products contain two distinct compositions (such as a surface treating composition and a lotion composition, which may be present in different regions ([0027]-[0029], [0043]-[0044], [0057]; Figs. 1-6).  The compositions may comprise sensates such as cooling agents ([0106]).  
Similarly, Shannon discloses tissue products having transferable additive compositions, such as skin benefit compositions (title; abstract; [0002], [0040]-[0042]).  Shannon teaches that manufacturing systems are often designed to apply compositions over the entire sheet, even though only a small area of the sheet is actually used to wipe a surface ([0004]).  Thus, using specific delivery zones allows higher concentrations of benefit compositions to be transferred to a surface, and can minimize waste of the compositions ([0047]).  Multiple delivery zones containing compositions may be used that supply separate benefits to the user, making it possible to deliver from a single sheet additives that may be incompatible with each other ([0014], [0034]; Figs. 4-7).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied compositions comprising different active agents as separate compositions in different regions of the fibrous tissue product of Kleinwaechter.  One would have been motivated to do so to control the amount and distribution of each active substance applied to the fibrous structure and to provide a fibrous structure having efficient transfer of the compositions to irritated skin (per Kleinwaechter II).  Therefore if an artisan wanted to produce a fibrous tissue product having active agents with two or more activities (e.g., a TRPM8 receptor triggering agent as a suitable cooling sensate, and a composition comprising apritone as an anti-irritant and skin repair agent, or with antimicrobials in which apritone would increase the efficacy of antimicrobial compounds), one would have been motivated to use different compositions, particularly if the compositions contained any incompatible components (per Shannon).  Further, distributing different compositions in different areas on a fibrous tissue product would have been obvious to a skilled artisan since it is taught in the art (per Kleinwaechter II and Shannon).  
Regarding claims 7-8, the instant specification fails to describe any special configurations, structures, or steps required to obtain the recited response times (see instant [0071], [0076]).  Thus, it is presumed that a fibrous structure including the recited agents meets these limitations, absent evidence to the contrary.  In fact, instant par. [0077] suggests that the claimed response times are a direct result of including the recited TRPM8 receptor triggering agent/TRP receptor blocking agent in the fibrous structure.  Burden is shifted to applicants to show otherwise.  
Regarding claims 10-11, these claims are drawn to the intended use of the claimed fibrous structures.  Applicants are reminded that the instant claims are product claims, not method claims.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Kleinwaechter directly teaches that the additives on the tissue surface are transferred to the skin during usage ([0008], [0013], [0033]-[0034], [0040]; claim 2).  Thus, they are capable of transferring the actives to any region of human skin.  
Regarding claims 12 and 14, Kleinwaechter teaches sensates are used in an amount of at least about 0.005% of the tissue weight or at least about 0.01% of the tissue weight.  If the sensate is incorporated with other materials, especially as a compound of a lotion on the tissue, then amounts of at least about 0.05% by weight of the lotion, or about 0.1% by weight of the lotion have been found to work satisfactorily.  Likewise, Littau teaches the terpenoid is preferably present in the composition in an amount from about 0.005 to about 5 wt.%, from about 0.05 to about 2.5 wt.%, and from about 0.1 to about 1.5 wt.% ([0042]).  Similarly, Scott teaches the amount of the (sesqui)terpenoid can vary over a wide range ([0056]).  Finally, the amount of active agent(s) is the quintessential result effective variable, the result being a greater (cooling) effect with more active (cooling) agent employed.  This is suggested by Kleinwaechter at par. [0034].  
Regarding claim 19, Kleinwaechter teaches the lotion may comprise tissue softening and/or debonding agents, emollients, immobilizing agents and mixtures thereof ([0033]).  
Regarding claim 20, Kleinwaechter teaches the fibrous tissue products can be single-ply or multi-ply ([0018]).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that claim 1 has been amended (response, p. 5).  
Applicants' amendment does not represent a patentable distinction over the prior art.  At least Kleinwaechter II and Shannon teach the newly added feature, which would have been obvious to anyone of skill in the art.  

Summary/Conclusion
Claims 1-12, 14, and 16-20 are rejected; claim 15 is cancelled.  
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658